Charles Oughtred Attourny to Sampson Sheafe Mercht assignee to mr Thomas Thacher Senr & Margaret his wife plaint, agt Richard Collicott Deft in an action of the case [ 402 ] for denying to deliver and witholding from him the saide Charles Oughtred Attourny aforesd possession of a house & land in Boston sold unto the sd Thomas Thacher under proviso as per a Deed bearing date the twenty Sixth of August One thousand Six hundred Seventy and three may appeare the proviso of and in the sd Deed being not accomplished with all due damages according to attachmt Dat. October. 14° 1676. . . . The Jury . . . found for the Defendt costs of Court.